Exhibit 77(q)(1) EXHIBITS (a)(1) Declaration of Trust dated November 5, 2007 – Filed herein. (a)(2) Certificate of Amendment dated December 14, 2009 – Filed herein (a)(3) Amended and Restate Declaration of Trust dated December 14, 2009 – Filed herein (a)(4) Bylaws dated November 6, 2007 – Filed herein (a)(5) Bylaws dated December 14, 2009 – Filed herein. (e)(1) Investment Management Agreement dated January 26, 2010 between ING Infrastructure, Industrials and Materials Fund and ING Investments LLC. – Filed herein. (e)(2) Sub-Advisory Agreement dated January 26, 2010 between ING Investments LLC and ING Investment Management Co. – Filed herein.
